United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Biloxi, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-351
Issued: April 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 1, 2014 appellant filed a timely appeal from the November 3, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant’s carpal tunnel condition is causally related to her duties as
a medical records technician.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 9, 2014 appellant, a 51-year-old medical records technician, filed an
occupational disease claim alleging that her carpal tunnel condition was a result of using a
keyboard and mouse in the course of her federal employment.
In a decision dated June 17, 2014, OWCP denied appellant’s injury claim. It accepted
that the work incidents or exposure occurred as alleged, but appellant submitted no medical
evidence containing a diagnosis in connection with the work incidents or exposure. “Medical
evidence is required that not only contains a diagnosis but also establishes that a diagnosed
medical condition is causally related to the work injury or event.”
Appellant requested reconsideration and submitted medical evidence. Dr. Joe A.
Jackson, a consulting pain specialist, obtained nerve conduction studies on April 25, 2014
showing median nerve delays distally, right slightly greater than left. His impression was
bilateral carpal tunnel entrapments.
Dr. Jackson evaluated appellant on August 25, 2014 and diagnosed cervical spondylosis
without myelopathy, displacement of cervical intervertebral disc without myelopathy, spinal
enthesopathy, unspecified musculoskeletal disorders and symptoms referable to the neck,
unspecified idiopathic peripheral neuropathy, and disturbance of skin sensation. He offered no
opinion on whether any of appellant’s diagnosed conditions were causally related to using a
keyboard and mouse in the course of her federal employment.
On October 16, 2014 OWCP reviewed the merits of appellant’s case and modified its
prior decision to find that while there was now medical evidence providing diagnosed conditions,
there was no rationalized medical explanation regarding the relationship of any diagnosed
condition to the work duties of repetitive keyboard and mouse usage.
Appellant again requested reconsideration. She submitted a June 24, 2014 report from
Dr. Eric Letonoff, a consulting osteopath, who evaluated appellant and diagnosed bilateral
primary carpal tunnel syndrome and bilateral radicular syndrome of the upper extremities.
Dr. Letonoff explained to appellant that because she had a history of severe degenerative
problems in her neck with radiculitis, it might be prudent before considering carpal tunnel
surgery to have a cervical spine workup.
In a decision dated November 3, 2014, OWCP reviewed the merits of appellant’s case
and denied modification of its prior decision. It noted that Dr. Letonoff did not mention factors
of appellant’s employment and did not explain whether her carpal tunnel syndrome was due to
those specific factors. OWCP found that causal relationship was not established.
On appeal, appellant recognizes that her medical information did not furnish the causal
relationship that OWCP requires. She requests that OWCP send her to a second opinion
physician to obtain this information.

2

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident, or
exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty,6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
ANALYSIS
OWCP accepts that appellant used a keyboard and mouse in the course of her
employment as a medical records technician. Appellant has therefore met her burden to establish
that she experienced a specific event(s), incident(s), or exposure(s) occurring at the time, place,
and in the manner alleged. The question that remains is whether her use of a keyboard and
mouse caused or aggravated her diagnosed bilateral carpal tunnel syndrome.
Appellant has submitted medical evidence supporting the diagnosis of bilateral carpal
tunnel syndrome. However, neither Dr. Jackson, the consulting pain specialist, nor Dr. Letonoff,
the consulting osteopath, has offered an opinion on whether the physical demands of appellant’s
position as a medical records technician caused or aggravated this condition. Appellant’s burden
includes the necessity of submitting a well-reasoned medical opinion, based on an accurate
factual and medical history, explaining how the use of a keyboard and mouse caused or
contributed to the diagnosed bilateral carpal tunnel syndrome.
As the record contains no medical opinion evidence supporting the critical element of
causal relationship, the Board finds that appellant has not met her burden of proof. The Board
will therefore affirm OWCP’s November 3, 2014 decision.
2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

The decision to refer a case for a second opinion examination rests with OWCP.8 The
attending physician is the primary source of medical evidence in most cases, and the attending
physician is expected to provide a rationalized medical opinion based on a complete medical and
factual background in order to resolve any pending issues in a case. In certain circumstances,
such as where the attending physician’s report does not meet the needs of OWCP, it may
schedule a second opinion examination.9 However, as explained above, the medical evidence is
insufficient to establish appellant’s claim due to the absence of the element of support for causal
relationship, i.e., neither physician addressed it. Thus, no further development is warranted.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that her carpal tunnel
condition is causally related to her duties as a medical records technician.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating the Medical Evidence, Chapter
2.810.9.a (September 2010).
9

Id. at Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.3 (July 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the November 3, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 28, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

